Per Curiam.
This is on motion for the allowance of a writ of certiorari to review the proceedings of the state board of taxes and assessment against the Morris County Traction Company for the 1928 franchise tax. The tax was assessed under the 1906 street railroad corporation franchise tax. The principles involved are similar to those of the proceeding with like title, wherein, at the present term of court, we reviewed, under certiorari, the 1928 tax of the Morris County Traction Company assessed on gross receipts of 1927 under chapter 25 of the laws of 1919. We have examined the briefs and proofs submitted under the above caption, and, following the reasoning of the last mentioned proceeding, we have concluded that the writ of certiorari shall not be allowed.